Citation Nr: 0630780	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Whether new and material evidence, sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability, has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the RO, by which the 
RO denied service connection for a low back disability.  

The RO previously denied service connection for a low back 
disability by August 2000 rating decision that became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  In its present adjudication, the RO decided the 
claim on the merits and failed to apply the new and material 
evidence standard.  However, a previously decided claim may 
not be reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Further, regardless of RO action, the Board 
is legally bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  

Also on appeal were the issues of entitlement to service 
connection for a cervical spine disability, residuals of a 
right ankle fracture, right carpal tunnel syndrome, and left 
carpal tunnel syndrome.  By written statements dated in 
February 2004 and by telephone conversation in May 2004, the 
veteran withdrew his claims regarding the foregoing issues, 
and they are no longer before the Board.

In April 2004, the veteran withdrew his request for a hearing 
before the Veterans Law Judge.  See 38 C.F.R. § 20.704(e) 
(2006).  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.


FINDINGS OF FACT

1.  By August 2000 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disability; although he was sent notice of the denial by 
letter dated that month, he did not initiate an appeal, 
timely or otherwise.

2.  The evidence received since the August 2000 rating 
decision is not sufficient to establish a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, would result in a different outcome of 
the claim of service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The August 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The evidence received since the August 2002 rating action 
is not new and material, and the claim of entitlement to 
service connection for a low back disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of VCAA and 
the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103; see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by VCAA).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue on appeal.  By November 
2002 letter, the veteran was informed of the evidentiary 
requirements for service connection and new and material 
evidence.

The letter also informed the veteran that new and material 
evidence would be evidence that pertained to the reason the 
claim was previously denied.  The letter notified the veteran 
that evidence of an in-service incurrence of disease or 
injury and evidence of a relationship between events in 
service and the current disability was required.  As such, 
the veteran was again advised of the bases for the previous 
denial to determine what evidence would be new and material 
to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The veteran was also informed of VA's duty to assist him in 
the development of his claim.  The November 2002 letter 
advised the veteran of the provisions relating to the VCAA.  
Specifically, the veteran was advised that VA would obtain 
all evidence kept by VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The letter specifically informed the veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  He was 
also informed to submit relevant evidence himself, 
effectively informing him to submit any relevant evidence in 
his possession.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  The veteran in this case 
seeks to reopen a previously denied claim of entitlement to 
service connection.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's request to reopen his previously denied claim.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned as to either matter.

The veteran's request to reopen his claim of entitlement to 
service connection for a low back disability was denied based 
on a lack of new and material evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).

The veteran is obviously aware of what is required of him and 
of VA.  Indeed, the RO has obtained private medical records 
from the veteran and/or at the veteran's instruction.  The 
Board concludes, therefore, that the veteran is well informed 
and aware of his obligations.  Because there is no indication 
that there exists any evidence which could be obtained which 
would have an effect on the outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran). 

As alluded to above, under VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A.

In short, the Board concludes that the provisions of VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

Discussion

In an August 2000 rating decision, the RO denied the 
veteran's claim of service connection for a low back 
disability.  The veteran was provided notice of the decision 
and of his appellate rights that month.  He did not initiate 
an appeal, and the decision became final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 
(2006) (detailing the procedures and time limitations for 
filing appeals and reflecting the finality of rating 
decisions not timely appealed).  Nevertheless, a claim will 
be reopened in the event that new and material evidence is 
presented. 38 U.S.C.A. § 5108.  Because the August 2000 
rating decision was the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims, such as this, filed on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2006).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the August 2000 rating 
decision consisted of the service medical records reflecting 
no injury or diagnosis relevant to the low back; a March 1978 
report of medical examination for enlistment with the 
Missouri National Guard as well as a corresponding report of 
medical history completed by the veteran that are entirely 
silent regarding the low back; a February 1979 statement of 
T.J. Weis, D.O. reflecting a diagnosis of lumbosacral sprain 
in August 1978 and current low back limitation of motion; a 
November 1989 report of T.R. Turnbaugh, M.D. indicating an 
eight-year history of low back pain and a loss of lumbar 
lordosis; a VA examination report dated in January 1994 
showing a diagnosis of chronic low back pain, status-post 
laminectomy, with pain and scarring and poor healing; and a 
January 1994 written statement of the veteran asserting that 
the low back disability was due to heavy lifting required 
during service with the Missouri National Guard.  

Evidence received subsequent to the August 2000 rating 
decision consists of an Individual Sick Slip dated in 
November 1974, which is duplicative of one of record before 
August 2000, indicating a prohibition on lifting anything 
weighing over 10 pounds and no duty involving strenuous use 
of the left arm and shoulder; a November 1978 report of W.P. 
Folck, M.D. reflecting a diagnosis of strain and sprain of 
the low back that was semi-chronic in nature; a June 1979 
report of K.F. Scott, M.D. regarding a work-related low back 
injury that occurred after the veteran lifted 80 to 100 
pounds; an April 1980 settlement agreement between the 
veteran and his employer regarding compensation for a work-
related injury to the neck and low back; a September 1981 
private hospital admission for a compression fracture of the 
low back that occurred suddenly after the veteran lifted an 
excessively heavy load; an October 1981 report of G.R. Frank, 
M.D. discussing a low back compression fracture following a 
work-related injury; a December 1981 report of Dr. Frank 
indicating an opinion that the work-related lifting injury 
could have caused the compression fracture; a January 1982 
report of Dr. Frank reflecting a "clean bill of health" in 
August 1978 and a subsequent compression fracture; a report 
of R.P. Ainsworth, M.D. dated in April 1982 reflecting lumbar 
spine disc herniation and lumbosacral spine deformity 
attributed to old trauma; a May 1982 surgical report authored 
by G.L. McElroy, M.D. regarding low back surgery; a February 
1983 report by Dr. McElroy reflecting low back disability 
after an April 1982 injury; an April 1983 letter from Dr. 
McElroy reflecting residuals low back problems; a June 1983 
report authored by Dr. Folck detailing a history of low back 
fracture with herniation at L5 and poor-to-fair surgical 
results; a September 1986 report of H.B. Overesch, M.D. 
regarding a right ankle injury and low back pain that had its 
onset approximately three months prior; a February 1998 
report by P.B. Koprivica, M.D. detailing a work-related 
injury and a preexisting low back disability resulting from 
injuries beginning in August 1978; an April 2002 VA X-ray 
study of the lumbar spine depicting straightening of the 
lumbar lordosis and other lumbar spine irregularities; and 
duplicate service medical records.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board has reviewed the evidence since the August 2000 
rating decision and has determined that it is mostly new as 
the bulk of the evidence was not of record before August 
2000.  It is not material, however, because it is not 
probative of the issue at hand, which is whether the veteran 
has a current low back disability that is related to his 
period of active duty service.  While there is no doubt that 
the veteran has a low back disability, the new evidence 
contains no competent medical opinion reflecting a nexus 
between the veteran's low back disability and service.  See  
Id.  Indeed, the evidence suggests a post-service etiology, 
as the veteran seems to have suffered work-related low back 
injuries after separation from service.  The Board notes that 
the veteran's opinion regarding such nexus is not considered 
competent medical evidence upon which the Board may rely.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board finds that the aforementioned 
evidence does not relate to any unestablished fact necessary 
to substantiate the veteran's claim of service connection for 
a low back disability and, due to the lack of nexus evidence, 
does not present the reasonable possibility of the 
substantiation of the claim.  38 C.F.R. § 3.156(a); see also 
38 C.F.R. § 3.303.  Accordingly, the veteran's claim of 
service connection for a low back disability is not reopened.


ORDER

No new and material evidence having been received, the 
veteran's claim of service connection for a low back 
disability is not reopened and remains denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


